886 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur J. BURTON, Plaintiff-Appellant,v.Mike ROBINSON, (Kenny);  Harry Washington;  Wayne Jackson,Defendants-Appellees.
No. 89-1273.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1989.

1
Before KENNEDY and DAVID A. NELSON, Circuit Judges, and THOMAS A. WISEMAN, Jr., Chief District Judge.*

ORDER

2
Arthur J. Burton, a Michigan prisoner proceeding pro se and in forma pauperis, appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Burton complained that the defendant prison officials intentionally deprived him of his legal materials which, in turn, denied him access to the courts.


4
The district court granted summary judgment in favor of the defendants.  The court held that Burton could not show that he had in any way been prejudiced by the defendants' alleged conduct, as required by Bounds v. Smith, 430 U.S. 817 (1977), and Walker v. Mintzes, 771 F.2d 920 (6th Cir.1985).


5
Upon review we find no error.  The record is devoid of any showing of prejudice to Burton.


6
Accordingly, for the reasons set forth in the district court's memorandum opinion and order dated January 31, 1989, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation